EXHIBIT 23.1 CONSENT OF SCHWARTZ LEVITSKY FELDMAN LLP Schwartz Levitsky Feldman llp CHARTERED ACCOUNTANTS LICENSED PUBLIC ACCOUNTANTS TORONTO ●MONTREAL CONSENT OF SCHWARTZ LEVITSKY FELDMAN LLP The undersigned, Schwartz Levitsky Feldman llp, hereby consents to the use of our name and the use of our opinions dated October 16, 2009 on the financial statements of New Air Inc. (the Company) for the period from incorporation (July 10, 2009) to August 31, 2009 and Baby’s Breath Ltd. for the years ended December 31, 2008 and 2007 included in its Registration Statement on Form S-1 being filed by the Company. "SCHWARTZ LEVITSKY FELDMAN LLP" Toronto, Ontario, Canada Chartered Accountants October 16, 2009 Licensed Public Accountants 1167 Caledonia Road Toronto, Ontario M6A 2X1 Tel: Fax:
